Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158491(32)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158491
                                                                    COA: 343933
                                                                    Washtenaw CC: 99-012514-FC
  BENJAMIN RICARDO RAGAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 2, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2019
         bl0722
                                                                               Clerk